Citation Nr: 0932913	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  04-07 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back or 
lumbar spine disability.  

2.  Entitlement to service connection for a neck or cervical 
spine disability.  

3.  Entitlement to service connection for a bilateral 
shoulder disability (or disabilities).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force 
from April 1953 to October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and January 2003 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  The case has 
been before the Board on several occasions, and was remanded 
in October 2005, January 2008, and June 2008 for remedial 
development.  The claims for service connection for neck and 
low back conditions are ripe for appellate review.  

The issue of entitlement to service connection for the 
claimed bilateral shoulder condition is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is competent, credible evidence to show that the 
Veteran sustained neck and back injuries during active 
service.  

2.  There is ample medical and X-ray evidence of current 
diagnoses of disabilities of the cervical spine and lumbar 
spine. 

3.  The competent evidence, to include multiple medical 
opinions, is in relative equipoise as to whether the 
Veteran's disabilities of the cervical spine and lumbar spine 
are causally linked to in-service trauma.   
CONCLUSIONS OF LAW

1.  With application of the doctrine of reasonable doubt, the 
Veteran's disability of the cervical spine was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  With application of the doctrine of reasonable doubt, the 
Veteran's disability of the lumbar spine was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2009).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2009).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for service connection for low 
back and cervical spine disorders.  Therefore, no further 
development is needed with respect to these claims.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The Veteran had active service in the United States Air Force 
from April 1953 to October 1976.  He contends that his 
current cervical and lumbar spine disabilities are causally 
linked to in-service trauma.  He specifically asserts that he 
sustained neck and back injuries in a fall while engaged in 
work in an aircraft hanger, occurring approximately in 1958.  
The Veteran maintains that he has had neck and back problems 
ever since these injuries.  

The service treatment records are silent with regard to any 
treatment, consultation, or diagnosis of a musculoskeletal or 
neurological disability of the back.  There is also nothing 
in these records which document treatment for an injury as a 
result of a fall in 1958.  Regarding the neck, however, there 
is indication of treatment for a neck sprain in the neck in 
May 1976.    

The Veteran is competent to state whether he sustained neck 
and back injuries during as the result of a fall while on 
active duty.  See, e.g., Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).  To further support his contention, he 
has submitted a statement from service comrade, dated in 
August 2002.  The fellow airman who authored the statement 
describes witnessing the Veteran fall on an oil slick in an 
aircraft hanger at James Connolly AFB in Waco, Texas in 1958.  
The letter goes on to describe bringing the Veteran to the 
hospital after he was lying on the hanger floor for a period 
of time.  In view of the foregoing, and in view of the fact 
that the Veteran did serve as an aircraft mechanic, the Board 
does not dispute that he sustained neck and back injuries as 
the result of a fall while on active duty in 1958.  

There are medical opinions of record that support and weigh 
against the claims.  When evaluating competing medical 
opinions it is the province of the Board to weigh the 
evidence and decide where to give credit and where to 
withhold the same, and in so doing, to also accept certain 
medical opinions over others.  See Evans v. West, 12 Vet. 
App. 22, 30 (1999); Schoolman v. West, 12 Vet. App. 307, 310-
11 (1999); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
Board nonetheless is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one opinion over another.  See 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In a letter dated in August 2002, an orthopedic physician 
stated that the Veteran's fall in service resulted in 
persistent, intermittent neck pain, and that it "could 
have" caused acceleration of the degenerative process in the 
neck.  The letter further went on to report that the Veteran 
underwent neck surgery in December 1992 in order to correct 
his chronic condition.  This opinion addresses only the neck, 
making no mention of low back involvement.  While it is 
somewhat speculative in nature, when read in its entirety, 
the Board finds that it is competent evidence that lends some 
support to a nexus between a cervical spine disability and 
in-service trauma.  

In October 2002, the Veteran was afforded a VA orthopedic 
examination which addressed the neck exclusively.  This 
clinician who authored this opinion noted that as the 
Veteran's discharge examination was normal, and that the only 
manifestation of pain in the neck was the 1976 muscle strain.  
As this was the case, the examiner determined that it was not 
as likely as not that the Veteran's current cervical spine 
disability, diagnosed as status-post cervical laminectomy, 
was related to active service.  This competent opinion weighs 
against the contended causal relationship.   

There are other competent opinions of record regarding both 
neck and low back disorders and their potential relationship 
to service that are also conflicting in nature.  Perhaps the 
most detailed of these is dated in October 2005.  While there 
are factors that diminish its probative value, this opinion 
supports the Veteran's claim.  The physician who conducted an 
examination and provided the opinion did not indicate whether 
he had reviewed the claims file or not, and the Board, in a 
subsequent remand, determined that the language in the 
opinion indicated that the claims file had not been reviewed.  
The Board further went on to determine that the probative 
value of the examination was questionable, as it was not 
indicated that the claims file had been reviewed prior to the 
entering of a medical conclusion.  Nevertheless, the 2005 
opinion gives a lengthy rationale as to how an opinion was 
reached, and it does reference the 2002 private physician's 
letter, indicating that the claims file was indeed reviewed 
prior to coming to a conclusion.  Specifically, the physician 
states that while the 1958 injury "seems a bit too long" 
before the onset of chronic  neck pain, he also noted that 
the 1976 complaint of neck pain was during service, and that 
there was no documented neck issue prior to this date.  The 
medical conclusion was that the in-service neck symptoms 
began during service, continued without remission, and that 
the eventual diagnosis was two herniated nucleus pulposus 
which required surgery in 1992.  The examiner concluded that 
"on the basis of res ipse loquitor" (the thing speaks for 
itself), the neck should be service-connected.  

Regarding the low back, the clinician noted the 1958 in-
service fall (which again is supported by a fellow airman) 
and noted the Veteran's complaints of excruciating pain 
immediately thereafter and his history of recurrent back pain 
ever since the back injury.  The examiner observed that the 
Veteran back pain became progressively worse and was 
ultimately diagnosed as a herniated nucleus pulposus in 2000, 
which was treated surgically.  He concluded that "it would 
appear, if documented in the medical records, that on a res 
ipse loquitor basis" that the lumbosacral condition is 
service-connected.  

Following this examination, the Veteran was seen in July 2008 
by a neurologist and an orthopedic physician for two more VA 
examinations.  In the associated reports, it was indicated 
that the claims file had been reviewed.  The neurologist 
stated that the neck and back conditions were most likely 
related to the 1958 in-service injury, as persistent pain in 
those areas began after that time, with post-service surgery 
only able to provide temporary relief.  The orthopedic 
physician, however, determined that neither the back or neck 
disability was related to the in-service fall.  Specifically, 
the orthopedist concluded that there were no neck complaints 
related to the 1958 fall, and that the back disorder was due 
to the degenerative process associated with aging.  However, 
the physician did not acknowledge the documented in-service 
complaint of neck pain in 1976.  

The record essentially contains conflicting evidence 
regarding a nexus between chronic neck and low back 
disabilities and service.  In addition to being competent to 
describe an injury, the Veteran, as a lay person, is 
competent to report on that which comes to him through his 
senses, to include pain.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  The Veteran has consistently maintained 
that he has had recurrent neck and back pain ever since the 
undisputed neck and back injuries during service and the 
service treatment records do list at least one consultation 
for neck pain in 1976.  The 2005 medical opinion is 
essentially to the effect that the low back disability should 
be service-connected if it can be documented that the Veteran 
experienced a fall in 1958.  While the service treatment 
records do not document it, as not above, there is sufficient 
lay evidence to confirm the in-service injuries to the neck 
and back.  Thus, the 2005 opinion that provided a positive 
nexus is substantiated by the record.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 
Vet. App. 427 (2006).  This opinion also stated that the 1976 
report of neck pain was an in-service manifestation that did 
not exist before service, and that it was ultimately 
diagnosed as degenerative disease of the cervical spine.  
Moreover, the VA neurologist concluded that pain persistent 
from the 1958 injury and was eventually diagnosed as the 
current neck and low back disorders, and this report was 
based on a claims file review which included the lay 
statements submitted by the Veteran's former Air Force 
colleague.  

The Board acknowledges that the opinions obtained during this 
appeal are all deficient in one way or the other.  However, 
this appeal stems from 2002 and 2003 RO decisions and the 
Board has remanded it three times for additional development, 
to include medical opinions.  It is not permissible for VA to 
undertake additional development if the purpose is to obtain 
evidence against an appellant's case.  See Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).  The competent 
evidence, to include multiple medical opinions, is in 
relative equipoise as to whether the Veteran's disabilities 
of the cervical spine and lumbar spine are causally linked to 
in-service trauma.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  
Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  With application of 
the doctrine of reasonable doubt, service connection for 
disabilities of the cervical spine and lumbar spine is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.


ORDER

Entitlement to service connection for a lumbar spine 
disability is granted.  

Entitlement to service connection for a cervical spine 
disability is granted.  
REMAND

Bilateral Shoulder Disabilities

The Veteran contends that he developed bilateral shoulder 
disabilities as a result of his 1958 documented in-service 
fall in an aircraft hanger.  The Board concludes that 
additional medical development is needed with regard to this 
claim.  

The Board had asked for a medical opinion to be provided on 
several occasions which would serve to identify bilateral 
shoulder disabilities, if present, and whether or not the 
disabilities were related to the in-service fall.  The 
October 2005 VA examination report stated that the claim for 
shoulder disabilities was not developed in the examination 
session, as the examiner believed the shoulder complaints to 
be manifestations of the neck disorder.  With consideration 
of this and the other relevant evidence of record, the Board 
finds that it raises a claim for secondary service connection 
for a bilateral shoulder disability.  See Brannon v. West, 12 
Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 
(1994).  See also 38 C.F.R. § 3.310.  It is pertinent to note 
that the Court of Appeals for Veterans Claims held that 
separate theories in support of a claim for a particular 
disability are to be adjudicated under one claim.  See 
Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), 
citing Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 
2005).  The Board finds that the record raises a claim for 
secondary service connection for a bilateral shoulder 
disability and that it is part of the claim that is in 
appellate status.  

It is not clear from the October 2005 medical opinion, when 
considering it with the other relevant evidence in the claims 
file, whether the Veteran has cervical pain that radiates to 
the shoulder regions or whether he has an intrinsic 
disability of one or both shoulders secondary to his cervical 
spine disorder.    

Following the Board's most recent remand, the Veteran was 
scheduled for VA orthopedic and neurological examination to 
determine the extent, nature, and etiology of his claimed 
shoulder conditions.  The orthopedic examiner, in his July 
2008 opinion, stated that arthritis in the shoulders was not 
likely related to service; however, he made no opinion 
regarding whether such disability was caused or aggravated by 
a cervical spine disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  The examiner also did not 
address the question of whether the Veteran had upper 
extremity neuropathy as was implied in the earlier 2005 
opinion.    

In view of the foregoing, the Board determines that an 
addendum to both of the July 2008 orthopedic and neurological 
opinions is warranted.  The examiners must address the 
question of whether the Veteran has any disability of either 
shoulder that was caused or aggravated by his service-
connected cervical spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be contacted in 
writing and, consistent with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008), he 
must be notified of the information and 
evidence needed to substantiate the raised 
claim for secondary service connection for 
a bilateral shoulder disability, to 
include 38 C.F.R. § 3.310 and the 
amendment to that regulation, effective 
October 10, 2006.

2.  The claims file must be sent to the VA 
physicians who examined the Veteran in 
July 2008 for an addendum to their 
examination reports.  Following a review 
of the relevant medical evidence in the 
claims file, the clinicians are asked to 
provide an opinion on the following: 

Is it at least as likely as 
not (50 percent or greater 
degree of probability) that 
any current right or left 
shoulder disability that is 
present was caused or 
aggravated by the Veteran's 
service-connected cervical 
spine disability.  

The clinicians are advised 
that the term "as likely as 
not" does not mean within the 
realm of possibility.  Rather, 
it means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More 
likely and as likely support 
the contended causal 
relationship or a finding of 
aggravation; less likely 
weighs against the claim.  

The physicians must be 
informed that aggravation for 
legal purposes is defined as a 
worsening of the underlying 
disability beyond its natural 
progression versus a temporary 
flare-up of symptoms.  

Should either examiner 
determine that the service-
connected cervical spine 
disability aggravated any 
shoulder disability, the 
examiner should state, to the 
extent medically possible, the 
level of severity of the 
shoulder condition(s) (e.g., 
slight, moderate) prior to the 
onset of aggravation.  

3.  Following the above development, the 
AMC/RO must adjudicate the claim for 
service connection for a bilateral 
shoulder disability, to include as 
secondary to the Veteran's service 
connected cervical spine disability.  
Should the decision be unfavorable, issue 
a supplemental statement of the case to 
the Veteran and his representative and 
forward the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


